Citation Nr: 0830192	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection of the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  
The veteran died in February 2006.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO) in which service connection for the 
cause of the veteran's death was denied.  The veteran's 
claims file was subsequently transferred to the VA RO in St. 
Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action on her part is required.


REMAND

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be remanded for further 
evidentiary development.

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Element (1) is obviously met.  The veteran's death 
certificate indicates that the cause of death was coronary 
artery disease/myocardial infarction.  With respect to 
element (2), during his lifetime the veteran was service 
connected for varicose veins of the lower extremities.

With respect to element (3), medical nexus, the appellant has 
asserted that the veteran's service-connected bilateral 
varicose veins "contributed to [the veteran's] death."  See 
April 2007 VA Form 9.  However, it is now well established 
that lay persons without medical training, such as the 
appellant, are not competent to comment on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

There is of record no competent medical opinion as to the 
relationship, if any, between the service-connected bilateral 
varicose veins and the veteran's death.
In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection (in this case, death and 
in-service disease), but there was not of record competent 
medical evidence addressing the third requirement (a nexus 
between the disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.  The Board 
therefore finds that a medical opinion is necessary to make a 
decision on the claim.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must arrange for a medical nexus 
opinion from a physician.  The physician 
should review the claims file and provide 
an opinion as to whether it is as least 
as likely as not that the veteran's 
service-connected bilateral varicose 
veins caused or aggravated his fatal 
coronary artery disease/myocardial 
infarction.  A report should be prepared 
and associated with the claims folder.

2.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should review the record 
and readjudicate the appellant's claim.  
If the decision remains unfavorable to 
the appellant, a supplemental statement 
of the case (SSOC) should be prepared.  
The appellant and her representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is required.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



